BUFFINGTON, Circuit Judge.
This ease is an attempt to have this court reverse a finding of faet 'by a referee whieb bas been approved by the court below. The appellant, Baker, bid $100,000 for certain assets sold by a trustee in bankruptcy at auction. They were knocked down to him, at his bid. He contends he withdrew his bid before they were so knocked down. The trustee contends to the contrary. That question of fact was tried out by the referee, witnesses > pro and con were heard, and he found as a faet, after a careful analysis of the proofs and the character of the several witnesses, that Baker had not withdrawn his bid. On certificate by the referee, the court in a careful opinion reached the same conclusion. A study of the proofs by the members of this court leads it to the same conclusion.
The order of the court below is therefore affirmed. '